DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 8-10, and 17-18 have been amended. Claim Rejections under U.S.C. 112(a) and U.S.C. 112(b) have been withdrawn. Claims 1-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Wang in view of Teo does not teach that the write pointer is a “first pointer for the first column” or that the read pointer is “second pointer for the second column nor both modifying the write pointer and modifying the read pointer in response to a single skip request of claim 1, the Examiner respectfully disagrees. 

Wang discloses a data buffer circuit (Fig. 1, 18, Elastic Buffer; Paragraph [0026], “system 10 includes, among other things, a serial-to-parallel converter 14, a Clock Data recovery circuit (CDR) 16, and an elastic buffer 18”) that has both read and write pointers (Fig. 3, Write/Read Pointer Generation Unit; [0035], “Elastic buffer 18 may include, among other things, a symbol storage 300, a write processor 310, a read processor 320, a write pointer generation unit 330, a read pointer generation unit 340”) for different buffer columns within the buffer (Fig. 3, 300, Symbol Storage; [0036], “Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received”). While Applicant argues that the read/write pointers are not associated with columns, Wang further discloses that the symbol storage 300 of Figure 3 includes adjacent storage locations that can be both read/written into (Fig. 3, Adjacent Location 7 is on the left column and Adjacent Location 8 is on the right column; [0037], “This allows two adjacent symbol storage elements to be written into or read from during a single clock cycle. For example, these adjacent symbol storage elements could be locations 7 and 8, locations 8 and 9, or locations 9 and 10 listed above”) wherein these adjacent locations are columns indicated by pointers as shown in Figure 3 (Fig. 3, Write Pointer and Read Pointer Used to Indicate the Adjacent Locations; [0044], “write processor 310 sets write pointer enable signal 402 to a high level for enabling write pointer generation unit 330 to increment write pointer 404 appropriately at symbol storage 300”… [0051], “Read processor 320 reads out the stored symbol data, according to read pointer position 504”). Thus, Wang does disclose pointers that can indicate a specific column based on adjacent pointer locations. 
Wang further discloses that a skip ordered set can be inserted into the data buffer (Fig. 2, 21, Skip Ordered Set) which are processed by the elastic buffer system (Fig. 3, 18, Elastic Buffer) in order to synchronize both the read and write clock rates ([0004], “To synchronize the two clocks according to the PCI-E link specification portion, the transmitter on the remote end periodically transmits a special symbol sequence called the SKIP Ordered-Set”). While Applicant argues that the write/read pointers are not both being modified based on a single skip request, Figure 2 of Wang discloses a single skip sequence detected by both the read/write domains (Fig. 2, 21, Skip Ordered Sequence; [0033], “A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13”), the only difference being that the skip sequence has an additional symbol in the write clock domain and a removed symbol in the read clock domain (Fig. 2, 24, Removed Skip Symbol; [0033], “elastic buffer 18 can remove one SKIP symbol 24 from the SKIP ordered-set to appropriately manage its symbol storage level, resulting in a SKIP sequence 24 that only has two SKIP symbols being transferred across the parallel interface”). Because the claim limitations do not explicitly state what a skip request consists of nor how many elements are in the skip request, the single skip ordered set sequence of Figure 2, 21 can be interpreted as a single skip request. Furthermore, Wang discloses that the data buffer includes a pointer synchronizer (Fig. 3, 350; [0035], “Elastic buffer 18 may include, among other things, a symbol storage 300, a write processor 310, a read processor 320, a write pointer generation unit 330, a read pointer generation unit 340, and a pointer synchronizer 350”) that synchronizes both the read and write pointers ([0040], “Each of the two pointers increments by one at its respective active clock edge and get synchronized at the active edge of the opposite clock domain by the pointer synchronizer 350”) based on the skip ordered set sequence ([0042], “write processor 310 functions to identify PCI-E specific SKIP sequences, as a received sequence of a comma control character (COM) followed by three defined SKIP data characters”… [0050], “When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock”). 
Wang does not explicitly disclose that the first pointer specifically points to the first column and the second pointer specifically points to the second column, thus the secondary reference Teo was incorporated to disclose a data lane buffering system (See Teo: Figure 2, 70; [0037], “Each lane circuit 70 includes a FIFO module 6 for buffering data of a deserialized data stream 74 (FIG. 3) received on its input data bus 36. A clock signal recovered from the incoming data stream 74 is used as the write-clock signal 30 for driving the write circuit 10 of the FIFO module 6”), wherein each data lane buffer contains a column of data memory locations (Fig. 1, 8, Memory Locations; [0025], “FIG. 1, the FIFO module 6, according to one embodiment of the present invention, includes a memory array or bank 8”) with read/write pointers ([0058], “the write pointer 22 and the read pointer 40 drift further and further apart. When the flag circuit 14 determines that the difference in the pointer values exceeds a predetermined maximum distance, the flag circuit 14 asserts the too-far-apart signal 68”) for data input/output (Fig. 1, Write Pointer and Read Pointer). While Applicant argues that Teo is not in the same field of endeavor as Wang because there is no disclosure of skip requests for data entries, Teo further discloses that the data buffer performs rate matching by receiving certain code-groups ([0005], “XGMII sends idle control characters during these periods instead. In 10 GbE terms, these periods are known as Inter-Packet Gaps (IPGs). During the IPGs, XGXS converts XGMII idle control characters to and from a randomized sequence of control code-groups to enable serial lane synchronization”… Paragraph 0054, output registers 122 receive a skip-insert signal 124 from the rate matcher 120. The rate matcher 120 further receives an ipg-detect signal 126 from the output registers 122. The output registers 122 also outputs rate-matched codegroups on respective rate-matched output data buses 128) that are stored in the data buffer as data entries (Figs. 5A-5B, Data Entries of Buffer Being Skipped; [0047], “At a point in time shortly after the writing of an "A" codegroup in lane 0, it will be determined in the ALIGN CODEGROUP FOUND? decision step 108 that an "A" codegroup is found in each of the FIFO modules 6”… [0049], “alignment monitoring unit 88 determines that the data streams in all four FIFO modules 6 are aligned when it receives four consecutive error free align columns or align ordered sets, i.e. "A" codegroups from all four FIFO modules 6, in the same read operation”). Teo further teaches wherein the codes cause data entries to be skipped ([0062], “rate matcher 120 asserts the skip-insert signal 124 to cause the output register 122 to force a column of "R" codegroups onto the rate matched output data buses 128. Hence, a column of four "R" characters is inserted into the output data streams”) in order to synchronize the read and write pointers ([0061], “too-close signal 66 is asserted when the system clock 48 is faster than the write clock 30 and causes the read pointers 40 to close in on the write pointers 22”). Since Wang discloses using skip ordered set codes to perform skipping of data entries (See Wang: Figure 2, 21, Skip Ordered Set) and Teo also discloses special codes used to skip data entries (See Teo: Fig. 4, 114, Perform Code Skipping; [0045], “the deskew sequence 100 proceeds to a PERFORM CODE SKIPPING step 114. In this step 114, the skew compensation unit 72 asserts the appropriate write-pause signals 32A-32D, as previously described to cause downstream codegroups in selected data streams to be skipped”), thus both references are in the same field of endeavor of using skipping codes to synchronize write and read pointer locations. 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Teo (US 2005/0188146).

Regarding claim 1, Wang teaches a system (Figs. 1 & 3, Buffer System Embodiment) comprising: a data buffer circuit (Figs. 1 & 3, 18, Elastic Buffer) that is configured to buffer data in a data buffer that comprises a number of columns comprising a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); and a lane shifter circuit (Fig. 3, 350, Pointer Synchronizer) that is configured to perform operations comprising: detecting that a symbol in the data buffer is a skip request with a corresponding number of data entries in the data buffer to skip (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received), the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the detecting (Fig. 2, 21, Single Skip Ordered Set Sequence; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300 and generates a Gray code, which is provided to pointer synchronizer 350 for synchronizing the binary code with the read clock domain) of the skip request: modifying a first pointer (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 2, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Teo teaches wherein the number of columns is four (Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 3, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Regarding claim 4, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and the second amount is one (Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310). 

Regarding claim 5, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 6, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first pointer is a first read pointer for the first column (Paragraph 0039, Read pointer generation unit 340 also receives read clock 17 and can update the read pointer position upon determining that read processor 320 has accessed symbols from symbol storage 300); the second pointer (Fig. 3, 340, Read Pointer Generation); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the locations of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain). Wang does not explicitly teach the second pointer being a second read pointer. 
Teo teaches wherein: the first pointer for the first column is a first read pointer for the first column (Fig. 1, Read Pointer 40 pointing to Column Y & Fig. 2, Lane 0); the second pointer for the second column is a second read pointer for the second column (Fig. 1, Write Pointer 22 pointing to Column W & Fig. 2, Lane 1, i.e. multiple read pointers in different lanes; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer is a read pointer of a second lane pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of data buffer lanes, each containing separate data buffer columns, thus increasing the data holding capacity of the system (See Teo: Paragraph 0007).

Regarding claim 7, Wang in view of Teo teaches the system of claim 6. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 10, Wang teaches a method (Figs. 1 & 3, Buffer System Embodiment) comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns comprising a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the receiving (Fig. 2, 21, Single Skip Ordered Set Sequence) of the skip request: modifying a first pointer (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 11, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Teo teaches wherein the number of columns is four (Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Teo and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 12, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 13, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and the second amount is one (Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310).

Regarding claim 14, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 15, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first pointer is a first read pointer for the first column (Paragraph 0039, Read pointer generation unit 340 also receives read clock 17 and can update the read pointer position upon determining that read processor 320 has accessed symbols from symbol storage 300); the second pointer (Fig. 3, 340, Read Pointer Generation); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the locations of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain). Wang does not explicitly teach the second pointer being a second read pointer. 
Teo teaches wherein: the first pointer for the first column is a first read pointer for the first column (Fig. 1, Read Pointer 40 pointing to Column Y & Fig. 2, Lane 0); the second pointer for the second column is a second read pointer for the second column (Fig. 1, Write Pointer 22 pointing to Column W & Fig. 2, Lane 1, i.e. multiple read pointers in different lanes; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer is a read pointer of a second lane pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of data buffer lanes, each containing separate data buffer columns, thus increasing the data holding capacity of the system (See Teo: Paragraph 0007)

Regarding claim 16, Wang in view of Teo teaches the method of claim 15. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 18, Wang teaches a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors (Figs. 1 & 3, Buffer System Embodiment), cause the one or more processors to perform operations comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns including a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an integer multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the detecting of the (Fig. 2, 21, Single Skip Ordered Set Sequence; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300 and generates a Gray code, which is provided to pointer synchronizer 350 for synchronizing the binary code with the read clock domain) skip request: modifying a first pointer (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 19, Wang in view of Teo teaches the medium of claim 18. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Teo teaches wherein the number of columns is four (Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Teo and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 20, Wang in view of Teo teaches the medium of claim 18. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Teo (US 2005/0188146) in further view of Chen (US 2018/0004686).

Regarding claim 8, Wang in view of Teo teaches the device of claim 1. Wang teaches when the data buffer is less than a threshold, increasing the number of skip requests (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value). Wang does not explicitly teach wherein the operations further comprise: based on a determination that the data buffer is less than half full, increasing the number of data entries to skip.
Chen teaches wherein the operations further comprise: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), increasing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and increasing the number of skip entries when a half-full buffer is detected.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Regarding claim 9, the combination of Wang/Teo/Chen teaches the device of claim 9. Wang teaches when the data buffer is greater than a threshold, decreasing the number of skip requests (Paragraph 0058, write pointer generation unit 330 can assert remove SKIP request signal 403 when the symbol number in elastic buffer 18 is more than a pre-defined value). Wang does not explicitly teach wherein the operations further comprise: based on a determination that the data buffer is more than half full, reducing the number of data entries to skip.
Chen teaches wherein the operations further comprise: based on a determination that the data buffer is more than half full, reducing the number of data entries to skip (Paragraph 0045, when the fill status of buffer 351 is trending to potentially overflow, elastic buffer 350 may refrain from writing one or more symbols of the skip ordered set into buffer 351.  The write pointer may correspondingly refrain from advancing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and decreasing the number of skip requests when the buffer is detected to be more than half-full.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer overflow error during data transfer (See Chen: Paragraph 0045). 

Regarding claim 17, Wang in view of Teo teaches the method of claim 10. Wang teaches when the data buffer is less than a threshold, increasing number of skips (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value). Wang does not explicitly teach further comprising: based on a determination that the data buffer is less than half full, increasing the number of data entries to skip.
Chen teaches further comprising: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), increasing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Chen and increase the number of skip requests when the buffer is less than half full.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2010/0082910 discloses a FIFO buffer with both write and read pointer addressing in conjunction with a skipping parameter (See Paragraph [0025]). 
US PGPUB 2007/0177701 discloses a multi-lane FIFO buffer with read and write pointers that are addressed to different columns of the buffer and a skip symbol transmission (See Paragraph [0031]). 
US Patent 8,611,173 discloses a buffer containing multiple rows and columns with that correspond to pointer positions (See Figure 1) wherein the pointer positions are modified based on a data word count value. 
US PGPUB 2012/0290800 discloses an odd to even and even to odd buffer skipping for read and write pointer locations. 
US PGPUB 2011/0243211 discloses a single skip ordered set that adjusts pointer locations (See Paragraph [0019]). 
US PGPUB 2008/0141063 discloses a comparator analyzing a signal for determining write/read pointer locations based on skip ordered sets (See Figure 2, 218 & 220 Pointers).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184      


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184